DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered
Applicant argues (pp 5) that the amendments to the claims overcome the previous 112b rejections.  In response to the argument, Examiner respectfully agrees.  However, upon closer review of the claims, new 112b issues were discovered.   Please see the 112b rejections below for more details.
Applicant argues (pp 6-11) that the prior art of record does not teach on descending order of subnet masks.  In response to the argument, Examiner respectfully disagrees.  Lipman teaches on a descending order of subnet masks.  However, after review of the amendments to the claims and in reference to the specification, the Examiner now understands the claimed subnet mask to be subnet prefix or subnet mask prefix.  Please see the 112b rejections below for more details.


Claim Rejections - 35 USC § 112

112b:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (and dependents): 
Claim 1 (and dependents) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the network topology and the logical hierarchy.  Claim 1 recites “introducing in the network topology, a logical hierarchy” in line 2.  This renders the claim unclear because introducing does not define the relationship between the logical hierarchy and the network topology.  

Claim 1 (and dependents) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative the relationship between the transit layers and the network topology.  Claim 1 recites “organizing the transit layers” in line 5.  This renders the claim unclear because in order to organize the transit layers, the relationship of the transit layers in reference to the network topology needs to be defined.  

Claim 1 recites the limitation "the subnet mask of the transit router" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  The previous limitations recite descending of subnet masks in reference to the transit layer address (which is assigned to each transit layer).  Although there is a transit router for each transit layer, there is no “subnet mask of the transit router”.

Claim 1 (and dependents) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the router and the transit router.  Claim 1 recites “for each interface between a router and said transit router” and “a static route” in lines 9, 12.   This renders the claim unclear because the relationship of the router and the transit router is undefined.  The router is not defined as being connected to the transit router or defined as part of the network topology.  If there is no connection/relationship there would be no need to define, for each interface, a static route in the routing table.  Further, if there is only one interface, then only one . 

Claim 1 (and dependents) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between “the router” and “any said transit router”.  Claim 1 recites “if a connection that carries traffic between the router and any said transit router” in line 11.  This renders the claim unclear because a connection between “the router” and “any said transit router” is undefined.  

Claim 3 recites “the highest subnet mask” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 depends on Claim 2 (which depends on Claim 1).  Claim 1, 2 recite descending order of subnet masks, highest and lowest transit layer.  However, there is no “highest subnet mask” recited/defined.

Claim 3 recites “the lowest subnet mask” in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 depends on Claim 2 (which depends on Claim 1). Claim 1, 2 recite descending order of subnet masks, highest and lowest transit layer.  However, there is no “lowest subnet mask” recited/defined.

Claims 1, 3 recite “subnet mask”.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “subnet mask” in claim 1, 3, 6, 8 is used by the claim to mean “subnet prefix” or “subnet mask prefix”.  
The meaning of subnet mask is:  A subnet mask is a 32-bit number created by setting host bits to all 0s and setting network bits to all 1s. In this way, the subnet mask separates the IP address into the network and host addresses.   
The meaning of a subnet prefix:  A subnetwork or subnet is a logical subdivision of an IP network where 100.0/24 is the prefix of the Internet Protocol version 4 network starting at the given address, having 24 bits allocated for the network prefix, and the remaining 8 bits reserved for host addressing.
Therefore, the term is indefinite because the specification does not clearly redefine the term.

Claim 6 (and dependents): 
Claim 6 (and dependents) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the being in a network topology” in line 2-3.  This renders the claim unclear because being does not define the relationship between the routing device and the network topology.  
    
Claim 6 (and dependents) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the network topology and the logical hierarchy.  Claim 6 recites “a network topology wherein a logical hierarchy is introduced” in line 3.  This renders the claim unclear because introducing does not define the relationship between the logical hierarchy and the network topology.  

Claim 6 (and dependents) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the transit layers and the network topology.  Claim 6 recites “the transit layers are organized” in line 5-6.  This renders the claim unclear because in order to organize the transit layers, the relationship of the transit layers in reference to the network topology needs to be defined.  

Claim 6 recites the limitation "the subnet mask of the transit router" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The previous limitations recite descending of subnet masks in reference to the transit layer address (which is assigned to each transit layer).  Although there is a transit router for each transit layer, there is no “subnet mask of the transit router”.  

Claim 6 (and dependents) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the routing device and the transit router.  Claim 6 recites “for each interface between a routing device and said transit router” in line 9 and “a static route” in lines 10, 13 and 16.   This renders the claim unclear because the relationship of the routing device and the transit router is undefined.  If there is no connection/relationship there would be no need to define, for each interface, a static route in the routing table.  Further, if there is only one interface, then only one static route is defined.   If only one static route is defined, then (in the last limitation of the claim) this one static route will be selected as a redundant route.  This renders this limitation unclear.  Applicant needs to clarify the creation of static route(s) between the routing device and the transit router(s).  

Claim 6 (and dependents) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural the relationship between routing device and any said transit router.  Claim 6 recites “if a connection that carries traffic between the routing device and any said transit router” in lines 12-13.  This renders the claim unclear because the connection between “the routing device” and “any said transit router” is undefined.  

Claim 6 (and dependents) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  the relationship between the routing device, transit router and any other said transit router.  Claim 6 recites “if a connection that carries traffic between the transit router or routing device and any other said transit router” in line 15-16.  This renders the claim unclear because the connection between “the transit router or routing device” and “any other said transit router” is undefined.  Further, this limitation contains “between the transit router or routing device” which renders the limitation the same as the previous limitation if the routing device is chosen.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the transit router, routing device and any said transit router.  Claim 7 recites “if a connection that carries traffic between the transit router or the routing device and any said transit router fails” in .  

Claim 8 recites “the highest subnet mask” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 depends on Claim 7 (which depends on Claim 6).  Claim 6, 7 recite descending order of subnet masks, highest and lowest transit layer.  However, there is no “highest subnet mask” recited/defined.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  the relationship between the transit router, routing device, router, and any other said transit router.  Claim 9 recites “wherein, for each interface between the transit router and any other said transit router, the routing table of the transit router or routing device further includes the transit layer address and the network address of the transit layer associated with the transit router interfacing with said routing device or router.” in lines 1-5.  This renders the claim unclear because the relationship of “the transit router or routing device”, “any other said transit router”, and “said routing device or router” is undefined.   

Claim 9 recites “said routing device or router” in line 5.  There is insufficient antecedent basis for “said router” in the claim.  Claim 9 depends on Claim 6.  Claim 6 recites routing device, 

Claims 6, 8 recite “subnet mask”.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “subnet mask” in claim 1, 3, 6, 8 is used by the claim to mean “subnet prefix” or “subnet mask prefix”.  
The meaning of subnet mask is:  A subnet mask is a 32-bit number created by setting host bits to all 0s and setting network bits to all 1s. In this way, the subnet mask separates the IP address into the network and host addresses.   
The meaning of a subnet prefix:  A subnetwork or subnet is a logical subdivision of an IP network where 100.0/24 is the prefix of the Internet Protocol version 4 network starting at the given address, having 24 bits allocated for the network prefix, and the remaining 8 bits reserved for host addressing.
Therefore, the term is indefinite because the specification does not clearly redefine the term.

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.J.H/Examiner, Art Unit 2454  

/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442